—Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the State of New York Department of Motor Vehicles, dated October 2, 2001, which affirmed a determination of an Administrative Law Judge of the State of New York Department of Motor Vehicles, dated November 6, 2000, *412which, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Matter of Liuzzo v State of New York Dept. of Motor Vehs. Appeals Bd., 209 AD2d 618 [1994]). “A reviewing court may not weigh the evidence or reject the choice made by the Hearing Officer where there is conflicting evidence and room for choice exists” (Matter of McQueeney v Dutchess County Sheriff, 223 AD2d 710, 711 [1996]).
The determination that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10) is supported by substantial evidence, and we find no basis for disturbing it. Altman, J.P., Smith, McGinity and Cozier, JJ., concur.